Citation Nr: 1228794	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  06-19 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for a right foot disorder, to include as secondary to his service-connected left foot hallux valgus.

2.  Entitlement to service connection for a left shoulder disorder, to include as secondary to his service-connected right shoulder strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The Veteran served on active duty from October 2001 to April 2005.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.

The Board observes that these matters were remanded by the Board in August 2009.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the remand was to achieve further development of the claims, namely so that a medical opinion could be provided.  Associated with the record after August 2009 is a VA medical report (including opinions).  This examination report is dated in December 2009; it was signed by the examining physician in January 2010.  Review of the report shows that the requested medical opinions were obtained, and review thereof shows that the report was sufficiently responsive to the remand instructions.  The Veteran's representative is shown to have had an opportunity to review the examination report.  See July 2012 Appellant's Post-Remand Brief.  Therefore, the Board determines that compliance has now occurred with the Board's orders in the remand, as well pertaining to the sought after VA medical opinions, and that the Board may now proceed with adjudication of the claims.


FINDINGS OF FACT

1.  The Veteran has not been shown to currently have a right foot disorder that is causally or etiologically related to his military service, to include as secondary to his service-connected left foot hallux valgus.

2.  The Veteran has not been shown to currently have a left shoulder disorder that is causally or etiologically related to his military service, to include as secondary to his service-connected right shoulder strain.


CONCLUSIONS OF LAW

1.  A right foot disorder was not incurred or aggravated during active duty service, and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2011).

2.  A left shoulder disorder was not incurred or aggravated during active duty service, and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Concerning the appeal of the service connection claims now before the Board, where the Veteran is seeking to be service connected for his right foot and left shoulder, in a September 2005 letter the RO notified the Veteran of the information and evidence to substantiate his service connection claims, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  The letter also advised the Veteran to submit or identify any additional information that he felt would support his claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter also included the following enclosures:  "How You Can Help and How VA Can Help You" and "What the Evidence Must Show - Service connected comp."  Further, a March 2006 letter also included the additional requirements delineated by the Court in Dingess/Hartman.  The Veteran was also informed in 2007 what evidence was needed to substantiate his service connection claims on a secondary basis.  The RO even, in August 2007, adjudicated separately the right foot claim on a secondary service connection basis.  After affording the appellant the opportunity to submit additional evidence and argument, the RO reconsidered his claims in a March 2006 Statement of the Case (SOC) and Supplemental SOC's dated in January and November 2008 and June 2011.  See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006); Medrano v. Nicholson, 21 Vet. App. 165 (2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC, is sufficient to cure a timing defect).  For the reasons discussed above, therefore, the Board finds that VA has fulfilled its VCAA notification duties to the Veteran to the extent necessary.

The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his service connection claims.  He has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to the VA notice.  There is no evidence of any failure on the part of VA to further comply with the duty to notify that reasonably affects the outcome of this case.

The duty to assist the appellant has also been satisfied in this case.  The service treatment records and all available post-service medical records are in the claims file and were reviewed by both the RO and Board in connection with the appellant's claims.

The Board further observes that, pertinent to the claims on appeal, the Veteran was afforded VA examinations/medical record reviews (both including opinions) in October 2005, April 2007, April and September 2008, and December 2009.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination/medical record review reports are adequate, as they were predicated on a review of the claims file -- including the Veteran's complete medical history - and, in some cases, as discussed below, including physical examination.  The reports included adequate medical information/opinions (with sufficient rationale) needed to adjudicate the affected claims.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the appellant in this case.


The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Law, Factual Background, and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Further, disability that is proximately due to or the result of a service-connected disease or injury is considered service-connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).  (The provisions of 38 C.F.R. § 3.310 were amended in the course of this appeal, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744 -47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.


In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, at 309.

A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran's statements describing his symptoms are considered to be competent evidence.  These statements must be viewed in conjunction with all the evidence of record including the medical evidence.

The Board acknowledges, however, that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Furthermore, lay evidence is considered competent and sufficient to establish a diagnosis of a condition when 1) a lay person is competent to identify the medical condition; 2) the lay person is reporting a contemporaneous medical diagnosis; or 3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

At this juncture, the Board acknowledges its duty to liberally construe the pleadings to determine the claims before it.  Still, that duty does not require that VA solicit claims, particularly when the appellant is not appearing pro se before the Board.  Here, the Veteran is represented by a highly respected national Veterans Service Organization which is well versed in veterans law.  That service organization has espoused its theory concerning the instant claims to be one of secondary service connection; in other words, that the claimed right foot and left shoulder disabilities are secondary to the Veteran's service-connected left foot hallux valgus and right shoulder strain, respectively.  See July 2012 Appellant's Post-Remand Brief.  They have also, in the alternative, asserted that the respective disorders were directly due to service.  Id.  As such, both theories of entitlement to service connection will be here be addressed and considered.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, at 54.

In this case, the Veteran contends that he has disabilities of the right foot and left shoulder which were caused either by his active military service, or, in the alternative, by, respectively, (i.e., secondary to) his service-connected left foot and right shoulder disabilities.

The Board initially observes that review of the Veteran's service treatment records, encompassing his period of active service from October 2001 to April 2005, and including the report of his November 2000 induction/enlistment examination, makes no mention of either complaints of, clinical findings pertaining to, or diagnoses of right foot or left shoulder-related problems.  These findings, however, are not totally fatal to the Veteran's claims, as he is, in part, alleging that his currently diagnosed right foot hallux valgus disorder and left shoulder strain (see December 2009 VA examination report) are secondarily related to, respectively, his service-connected left foot and right shoulder disabilities.  

Review of an October 2005 VA examination report shows that the Veteran complained of episodic bilateral foot pain at the base of his great toes.  He also reported straining his right shoulder about three years earlier; he complained of pain in both shoulders currently when reaching overhead.  The supplied diagnoses included early asymptomatic bunions bilaterally, and bilateral shoulder strain with painful repetition of motion.  Bilateral shoulder X-ray findings showed unremarkable results.  Right foot X-ray examination was also negative.  

The RO granted service connection for a left foot hallux valgus deformity and for right shoulder strain in December 2005.  See rating decision. 

An April 2007 VA report of examination reveals that the Veteran informed the examiner that his right foot disorder was secondary to his service-connected left foot disorder.  The examiner commented that 2005 X-ray examination findings had been negative.  The examiner diagnosed right great toe pain secondary to wearing tight shoes.  The examiner added that the right foot problems were not related to the Veteran's left foot disorder.  The Veteran also asserted that he had left shoulder pain which was secondary to his service-connected right shoulder disorder.  Left shoulder tendonitis was found to be present, though currently asymptomatic.  A nexus opinion, regarding the left shoulder tendonitis, was not supplied.  

The report of a September 2008 VA examination shows that the Veteran alleged that he was experiencing left shoulder pain due to his service-connected right shoulder disorder, in that he was overusing his left shoulder.  After the examination the examiner commented that the Veteran presented with symptoms of bilateral shoulder strain, with the only findings being subjective.  The examiner added that records were lacking concerning the left shoulder.  The supplied diagnoses included right shoulder strain and left shoulder supraspinatus tendonitis.  She added that she was unable to, without resorting to speculation, determine if the Veteran's left shoulder condition was due to or aggravated by his right shoulder strain.  

A February 2009 private medical record shows that the Veteran was seen for right foot pain complaints.  The Veteran informed the physician that his right foot pain began in 2003 as a result of wearing combat boots.  The physician commented that the Veteran's pathology was attributable to advanced pronation of the rear foot.  Pronounced dorsal right medial metatarsal head and normal range of motion of the metatarsal phalangeal joint were noted.  The pathology was noted to be derived from advanced pronation of the rear foot and an orthotic was recommended.  The physician did not render any opinion as to the etiology of the Veteran's right foot complaints.  

Review of a December 2009 VA examination report notes that the Veteran provided a history of right foot pain beginning in 2005.  He added that he wore tight boots on both feet during his military service.  Right foot X-ray examination was negative.  Right foot hallux valgus deformity with pain was diagnosed.  The Veteran's left shoulder was also examined; he denied having had a specific injury to either shoulder.  Left shoulder X-ray examination was negative.  Left shoulder strain was diagnosed.  

The examiner opined that there was no evidence of a relationship between the Veteran's service-connected right shoulder strain and his left shoulder condition shown in the medical record.  Pain with rotation and abduction were reported to be the baseline disabling manifestations of the right shoulder disorder.  The examiner added that it was less likely as not that the Veteran's left shoulder had been permanently aggravated by his right shoulder strain.  In support of the supplied opinions, the examiner observed that there was only one entry in the Veteran's claims folder concerning his service-connected right shoulder strain.  And, added the examiner, no entries for his left shoulder disorder.  The examiner added that there was no logical connection of how the Veteran's right shoulder strain could have caused or worsened the left shoulder disorder, especially without any objective evidence.  

The examiner also opined that there was no evidence in the claims folder establishing a relationship between the Veteran's service-connected left foot hallux valgus disorder causing or aggravating a right foot hallux valgus disorder.  The right foot baseline disabling symptoms were reported to be pain on walking, standing, and running.  The examiner commented that it was less likely as not that a right foot disorder was permanently aggravated by a left hallux valgus disability.  The examiner added that, as no medical evidence of such a relationship was on file, the service-connected left foot hallux valgus had no relationship to the occurrence of a right hallux valgus deformity.  

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claims for service connection for a right foot disorder and a left shoulder disorder.  Again, for both of these claimed disorders, it has been argued by the Veteran that they are, respectively, secondary to his service-connected left foot and right shoulder disabilities.  The service treatment records are completely negative for clinical findings or complaints concerning either the Veteran's right foot or left shoulder.  Subsequent to service, the Veteran initially sought service connection for his feet and shoulders in June 2005.

The only evidence linking the Veteran's current right foot and left shoulder disorders to his service-connected left foot and right shoulder disabilities is his own lay contentions.  In this case, although the Veteran may believe that his current right foot and left shoulder problems are secondary to his service-connected left foot hallux valgus and right shoulder strain, the Board concludes that his own lay statement as to the etiology of the currently claimed two disorders is not competent evidence because unlike, for example, varicose veins or a dislocated shoulder, hallux valgus and shoulder strain are not conditions capable of lay diagnosis, much less the type of condition that can be causally related to an injury or disease in military service without medical expertise.  Barr (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  Therefore, in this case, the Veteran's lay statements as to etiology do not constitute competent evidence. 

As to the Veteran's claims that he has disorders of the right foot and left shoulder that are respectively related to his service-connected left foot hallux valgus and right shoulder strain, the Board also finds that the medical evidence of record does not support this contention.  The Veteran is service-connected for left foot hallux valgus and right shoulder strain; however, the medical evidence, under the specific facts of this case, has not established a relationship between either his right foot hallux valgus disorder or his left shoulder tendonitis/strain and his service-connected disabilities.  In this regard, the December 2009 VA examiner, following his reporting the Veteran's medical history, and after examining the Veteran, which included undertaking various tests, opined that the Veteran did not have either a right foot or left shoulder disorder which had worsened/increased as a result of the Veteran's service-connected left foot and right shoulder disabilities.  No medical opinion to the contrary is of record. 

Finally, notwithstanding that a definitive medical nexus opinion was associated with and included in the December 2009 VA examination, the Board notes with regard to the September 2008 VA physician's very detailed opinion about a link between the left shoulder strain and the service-connected right shoulder strain, to include consideration of the medical questions as to whether the claimed left shoulder disorder had been due to, a result of, or aggravated by the service-connected right shoulder strain, the examiner stated that she could not determine such an etiological relationship "without resorting to mere speculation."  Despite the language used by the VA physician, the Board concludes that the examination is adequate.  Barr.  This is so because it is clear from the detailed examination report in this case that the examiner evaluated the "procurable and assembled data" and provided reasons for her opinion that showed her consideration of all pertinent and available medical facts.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  For example, the examiner clearly and sufficiently explained, as comprehensively discussed above, the reasons for her opinions following her having reviewed all of the pertinent and available medical facts.



In summary, under the specific facts included in this appeal, the preponderance of the evidence is against finding a link between the current diagnosis of right foot hallux valgus and left shoulder strain and, respectively, the Veteran's service-connected left foot hallux valgus and right shoulder strain.  In addition, while the Veteran has essentially limited his claims to consideration of service connection on a secondary basis, and while observing that right foot and left shoulder problems were reported (and diagnosed) in October 2005, not long after the Veteran's separation from service, the Board concludes that the Veteran is not entitled to service connection for either a right foot disorder or left shoulder disorder, because the competent evidence does not reveal a nexus between either of these two claimed disorders and his service-connected disabilities (left foot and right shoulder) or to his military service.  Absent such a nexus, service connection may not be granted.  38 C.F.R. §§ 3.303, 3.310.

Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  Such evidence is lacking here.  Of significant note, the Board observes that there is no right foot and/or left shoulder conditions "noted" during service.

Accordingly, the Board concludes that the preponderance of the evidence is against the claims for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  See also Gilbert, at 54.






ORDER

Entitlement to service connection for right foot disorder is denied.

Entitlement to service connection for a left shoulder disorder is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


